DETAILED ACTION
Claims 1 and 14  are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 01/20/2022 are acknowledged.  Claim 14  remain withdrawn, as being drawn to an unelected invention or specie. Claim 1 is amended and is  under consideration in the instant office action.
 	Applicants' arguments, filed 01/20/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
New Grounds of rejection necessitated by the amendment dated 01/20/2022
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Smith, U.S. Patent No. 5,206,248 (Smith ‘248) and Yakatan et al. (WO 2004/006930)

Smith ‘248 discloses a method of treating emotional lability in human patients who are suffering from neurologic impairment, without sedating, tranquilizing, or otherwise significantly interfering with consciousness or alertness in the patient (col. 2, lines 44-50). Smith'248 also discloses that the effectiveness of dextromethorphan is enhanced by co-administration of a second drug such as quinidine which reduces the degradation of dextromethorphan by oxidative enzymes and which therefore increases dextromethorphan concentrations in the blood (col.2, lines 55-61).  Smith '248 discloses that “emotional lability" refers to symptoms that are often observed in patients who are suffering from progressive neurodegenerative disease such as Parkinson's disease. (See column 1 lines 11-23 and lines 39-44).  Smith ‘248 discloses that P450-2D6 is a member of a class of oxidative enzymes that exist in high concentrations in the liver, known as cytochrome P450 enzymes and that these enzymes are responsible for rapid metabolism of dextromethorphan and its rapid elimination from the body (col.7, lines 15-25).  Smith '248 disclose that P450-2D6 enzyme is inhibited by Quinidine (col.7, lines 27-28) and that quinidine administration at (150 mg/day) with dextromethorphan (30-120 mg/day) greatly increased dextromethorphan concentration in the blood plasma (col.8, lines 3-16) and in Smith et al. further teaches the optimization of Dextromethorphan to patients based on their tolerance level, starting with 30, 60, 90 and 120 mg/day for a period of one month at each dosages (col. 11, lines 1-2).
Yakatan et al. discloses pharmaceutical compositions comprising dextromethorphan in combination with quinidine and methods for treating neurological disorders with that composition (abstract). Yakatan et al. discloses treatment of neurodegenerative disorder such as Parkinson’s disease , the method including administering to a  patient in need thereof  a composition comprising dextromethorphan at 20-200mg/day and of quinidine from about 10- less than 50 mg/day (page 2, paragraphs 7-8). They disclose wherein the dextromethorphan and the quinidine are administered as one combined dose per day or two combined dose per day (page 3, paragraphs 3-4) and further discloses that the ratio of dextromethorphan to quinidine in the combined dose is about 1:1.25 or less (page 4, paragraphs 2-3).  Yakatan et al. discloses pharmaceutical compositions of 20 mg quinidine and 20 mg dextromethorphan per day provided in two doses, each dose containing 10 mg quinidine and 10 mg dextromethorphan (page 18, last two lines). They disclose the total daily dose of dextromethorphan in combination with quinidine is about 10 mg to less than about 200 mg of dextromethorphan in combination with 1 mg to less than up to 150 mg of quinidine (page 19, paragraphs 2-3). The inventors further disclose that the treatment with this combination functions to reduce the internal feelings an external symptoms of emotional lability or pseudobulbar affect in some patients suffering from progressive neurological diseases and also emotional lability due to other causes such a as stroke or ischemic or 
With regards to the instantly claimed dosage of 60 mg/day dextromethorphan and 60 mg/day quinidine, Both Smith et al and Yakatan et al, provide an ordinary skilled artisan ample motivation to use the combination of dextromethorphan and quinidine to improve mental functions in patients. Further both references provide one of ordinary skill in the art guidelines with dosages of this combination to be used to improve higher mental function in a patient. Smith et al. specifically teaches the treatment with 60 mg/day of Dextromethorphan as noted above. In addition, although the prior art references of record do not claim the claimed dosages, one having ordinary skill  in the art can optimize dosages in order to provide an individual in need thereof with a therapeutic effective dose while minimizing adverse and/or unwanted side effects.  The skilled artisan surely realizes that recommended dosages are exemplary and serve the skilled artisan as guideposts for the physician administering the treatment.  The specific safe and effective amounts vary with a variety of factors, such as the age of the patient, the condition being treated, the duration of treatment, additional therapies, the carrier and diluents, the mode and methods of administration. As such, the determination of the optimum dosage regimen to employ with the presently claimed active agents would have been a matter well within the purview of one of ordinary skill in the art and such determination would have been made in accordance with a variety of factors.  These would have included the age, weight, sex, diet and medical condition of the patient, severity of the disease, the route of administration, pharmacological considerations such as the activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered a part of a .  Applicants have not established that their range is “critical.”
With regards to the functional limitation set forth in instant claim 1 wherein the combined treatment of dextromethorphan and quinidine improves motor control and higher mental function.  Improvement in "emotional lability” as taught by Smith '248  and Yakatan et al. would fall under  a higher mental function since Smith '248 refers to “emotional lability" in a person suffering from neurological disorders  is an uncontrollable and frequently inappropriate displays of emotions (col.2, lines 65-67) which can affect a person’s performance at the job and communications (col.1, lines 39-63). Smith'248 discloses the effectiveness of dextromethorphan is enhanced by co-administration of a second drug such as quinidine which reduces the degradation of dextromethorphan by oxidative enzymes and which therefore increases dextromethorphan concentrations in the blood (col.2, lines 55-61). Smith '248 discloses that “emotional lability" refers to symptoms that are often observed in patients who are suffering from progressive neurodegenerative disease such as Parkinson's disease. Smith ‘248 explicitly discloses a method of treating Parkinson's patients with a combination of Dextromethorphan and Quinidine and that Quinidine improves the activity of dextromethorphan and accordingly, the functional limitations set forth in the instant claim which is the providing improved motor control in every Parkinson’s patient who suffer may or may not suffer from emotional lability, will be achieved. It is noted that In re Best (195 USPQ 430) and In re 
As such, the treatment method taught by Smith '248 and Yakatan et al. would result in the improvement of emotional lability which would improve patient’s higher mental functions improving the quality of life of the patient.  Further it is noted that the improvement in motor skills, higher mental function, improved cognitive and analytical functioning among Parkinson’s patients is the functional limitations of the combined treatment of Dextromethorphan and quinidine to a Parkinson's patient.  Smith ‘248 and Yakatan et al.  explicitly discloses a method of treating Parkinson's patients with a combination of Dextromethorphan and Quinidine and that Quinidine improves the activity of dextromethorphan and accordingly, the functional limitations set forth in the instant application will be achieved. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess 
As such, the method of treating Parkinson's patients with a combination of dextromethorphan and quinidine to improve higher mental function at the dosages instantly claimed would have been prima facia obvious to a person of ordinary skill in the art. The motivation to develop such a method is provided in the prior art which teaches the improvement of "emotional lability" in Parkinson's patient by treating them  with Dextromethorphan and the advantages of combining quinidine in the treatment 
Response to applicant’s arguments filed on 01/20/2022:
In light of the new grounds of rejection above, the arguments submitted on 01/20/2022 which was for the previously submitted rejection is moot.


	Double Patenting
New grounds of rejection necessitated by the amendment 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-5, 9-10 and 14-15 of U.S. Patent No. 5,206,248 (’248).
Claims 1 of the instant application claim a method for improving motor control and higher mental function in a patient who suffers from Parkinson's disease, comprising the step of administering to said patient a drug combination comprising dextromethorphan and at least one second drug that is quinidine at dosages of 60 mq/dav of dextromethorphan and 60 mq/day of quinidine that, when administered together, are effective in providing improved motor control for at least some patients who suffer from impaired motor control.
 ‘248 claims a method for reducing emotional lability in patients, by oral administration to a patient dextromethorphan and quinidine. Emotional lability is specie of improving higher mental function instantly claimed and as such renders the instant 
‘248  does not claim the instantly claimed concentrations of the dextromethorphan and quinidine, but optimizing dosages based on various factors, aided by the dosage concentrations provided in’248  in their disclosure would be obvious to a person of ordinary skill in the art, absence of evidence to the contrary.   Accordingly, the instant claims are rendered obvious by the patent ‘248 claims.


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,659,282 (282’)  in view of Smith et al (No. 5,206,248) (’248).
Claims 1 of the instant application claim a method for improving motor control and higher mental function in a patient who suffers from Parkinson's disease, comprising the step of administering to said patient a drug combination comprising dextromethorphan and at least one second drug that is quinidine at dosages of 60 mq/dav of dextromethorphan and 60 mq/day of quinidine that, when administered together, are effective in providing improved motor control for at least some patients who suffer from impaired motor control. 

The differences between the recited claims of the instant application and the recited claims of copending ‘282 is the functional treatment method where instant claims are drawn to improving higher mental function where as the ,282 claims are drawn to treating emotional lability, 
Emotional lability is a specie of higher mental function the patient populations (patients with neurodegenerative diseases such as Parkinson’s) as taught by Smith et al. and the method of treatment of ‘282 is identical to the instant claims.  , Accordingly, the instant claims are rendered obvious by the patent ‘282 claims.
‘282  does not claim the instantly claimed concentrations of the dextromethorphan and quinidine, but optimizing dosages based on various factors, aided by the dosage concentrations provided in’282  in their disclosure would be obvious to a person of ordinary skill in the art, absence of evidence to the contrary.   Accordingly, the instant claims are rendered obvious by the patent ‘282 claims.
Response to applicant’s arguments filed on 01/20/2022:
In light of the new grounds of rejection above, the arguments submitted on 01/20/2022 which was for the previously submitted rejection is moot.
Conclusions
Claim 1 is  rejected.    No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
/SAVITHA M RAO/Primary Examiner, Art Unit 1629